    Case 3:20-mj-06003-DEA Document 6 Filed 08/27/20 Page 1 of 1 PageID: 11



                        UNITED STATES DISTRICT COURT
                                                  for the
                                           District of New Jersey


   UNITED STATES OF AMERICA
                                     Plaintiff

                   v.
                                                                Case No. 20-mj-6003
            ERIC BERNING
                                    Defendant




                        ORDER APPOINTING FEDERAL PUBLIC DEFENDER


        The financial inability of the defendant to retain counsel having been established by the Court,

and the defendant not having waived the appointment of counsel,

                It is on this ________day
                                27th      of ______________,
                                             AUGUST          2019,

        ORDERED that ___________________________________from
                      BRIAN REILLY                           the office of the Federal Public

Defender for the District of New Jersey is hereby appointed to represent said defendant in the cause until

further order of the Court.




                                                                    s/Douglas E. Arpert
                                                            DOUGLAS E. ARPERT, USMJ
